It is a great 
honour for me to take the floor at the sixty-eighth 
session of the General Assembly, which is being held in 
the context of some rather disturbing developments in 
terms of peace and security — developments that, very 
appropriately, we have an opportunity to consider and 
to deal with under the provisions of the United Nations 
Charter.

As I begin my statement I should like to congratulate 
Mr. John Ashe on his election to the presidency, without 
forgetting the team that is helping him. I should also 
like to thank Secretary-General Ban Ki-moon for his 
tireless efforts in areas such as sustainable development, 
peace, security and counter-terrorism, particularly in 
our region of the Sahel.


The theme of the sixty-eighth session, “The post-
2015 development agenda: setting the stage”, leads us 
to ask what measures to take, in the spirit of solidarity, 
once we have established that many countries will not 
achieve the Millennium Development Goals within the 
time frame, as is the case with my country, the Niger. 

This session of the General Assembly gives me an 
opportunity to review the ongoing efforts in our country 
in that area. The renaissance programme established 
since President Mahamadou Issoufou was elected to head 
our country makes agriculture, health and education 
absolute priorities, so that we can substantially improve 
our human development index performance. Resources 
expended for that purpose have enabled our country 
to make significant progress. We have, in particular, 
reduced the proportion of the population living in 
extreme poverty and chronic undernourishment. I 
should like to welcome the significant assistance from 
bilateral partners and from international organizations, 
including non-governmental organizations, which are 
assisting the Government of the Niger in its policies 
and programmes for a harmonious socioeconomic 
development. It is for that purpose that the Government 
launched an ambitious socioeconomic development 
programme. A round table of donors was held last 
November in Paris, at which pledges totalling more than 
$4.8 billion were announced. That amount exceeded 
the expectations of my Government.

We call for the effective mobilization of those 
commitments, so that we can take action in five 
strategic areas:, namely, building the credibility 
and effectiveness of public institutions; establishing 

conditions for sustainable, balanced and inclusive 
development; food security and sustainable agricultural 
development; a competitive and diversified economy 
designed to promote accelerated and inclusive growth; 
and the promotion of social development.

Given the particular interest accorded to rural 
populations by our President, we have developed 
and launched the “three N’s” initiative — Nigeriens 
feeding Nigeriens — with the goal of promoting 
food security and food sovereignty, in order to end 
the food shortages caused by recurring droughts. 
The programme is intended to improve agricultural 
productivity by promoting irrigation through the 
judicious development of the substantial water potential 
of our country, by improving production techniques 
through the substantial use of inputs and machinery, 
by reorganizing the farming sector, by rationalizing 
distribution channels for agricultural products and by 
building roads in rural areas.

Always bearing in mind the Millennium 
Development Goals, our Government is paying 
particular attention to the vital question of education, 
including the construction of schools, the delivery of 
school supplies, the extensive recruitment of teachers 
and the improvement of teachers’ working conditions. 
It is determined, too, to pursue a bold, consciousness-
raising policy aimed at controlling population growth, 
which is currently negating the impact of the remarkable 
economic growth that we have experienced in the past 
two years.

As I said at the beginning of my statement, this 
session is taking place at a time when the purpose and 
role of the Organization are being sorely tested, owing 
to an international situation characterized by persisting 
or new crises and conflicts. Now more than ever, we 
need to rise to the challenge, bearing in mind the 
purposes and principles of the Charter of the United 
Nations.

We call upon the General Assembly, and in 
particular the Security Council, to continue to work 
resolutely to arrive at negotiated and lasting solutions 
to situations where lethal crises have the potential to 
cause desolation and displacement and compromise 
socioeconomic development. 

For us in the Sahel the major concern in 2012 and 
2013 has been Mali. The Niger is pleased with the 
positive outcome in that country and the follow-up 
machinery put in place by the Organization through 
the United Nations Multidimensional Integrated 
Stabilization Mission in Mali (MINUSMA), whose 
establishment was possible thanks to a considerable 
mobilization of the international community. That 
mobilization was driven by the Economic Community 
of West African States (ECOWAS), which dedicated a 
number of very high-level meetings to the subject of 
Mali, and was effectively relayed by the African Union 
through its Peace and Security Council. It was followed 
up on a regular basis by the United Nations, whose 
Security Council has adopted many resolutions on the 
subject.

But today, as we take stock of that joint action, we 
are duty-bound to recognize that we owe the health 
of Mali more especially to the far-sighted decision of 
President Hollande to launch Operation Serval, which 
was able to put an end to the terrorist coalition in early 
January 2013, thanks to the sizeable means put at its 
disposal, making it equal to the task.We must recognize 
also that, while ECOWAS rightly and promptly opted 
for a military intervention, most of the States that were 
supposed to mobilize troop contingents were slow 
to make them available and operational. The United 
Nations, for its part, sought to differentiate between 
terrorist organizations, so that, against all the evidence, 
it could promote a dialogue with some of them. We 
who were facing the threat were made very anxious by 
some of the debates at the United Nations, which could 
have been avoided if only the facts had been faced and 
the straightforwardness of the evidence noted. The 
unjustified stalling by the international community 
encouraged the terrorists to press their advantage by 
adopting a new agenda and new goals, enabling them to 
envisage total victory over Malian territory, and even 
beyond.

If I dwell on this it is, first, because I know how 
close we came to disaster, and, secondly, because it is 
my deep conviction that just because our enterprise 
is complex it does not necessarily mean that we are 
doomed to inaction at best and to mistakes at worst.

In spite of what I have just said, the action of the 
international community in Mali yielded very positive 
results, thanks to the support of all. Mali, in addition 
to being free, on 11 August chose its President in 
an election that was in every respect remarkable. I 
should like to extend once again my congratulations to 
President Keita.

The international community should continue 
to support Mali, adding to the troops and capacity of 



MINUSMA, so that it can complete the job of eradicating 
the terrorist groups. These are now in difficult straits, 
but are far from having, as it were, uttered their final 
word.

It is also urgent to put in place regional and 
international coordination, the job of which would be 
to provide security for all of the Sahelo-Saharan area. 
Vigorous measures of a general nature need to be taken 
against drug trafficking and cross-border organized 
crime. In that regard, I wish to express my sympathy 
for the plight of the hostages held by terrorists in the 
Sahelo-Saharan area. I convey my condolences to 
their families and call for more efforts to achieve their 
prompt release.

The problems of the Sahel are not just security 
problems. That part of the world is among the most 
afflicted. It is subject to the effects of climate change, 
desertification and recurring droughts, as well as 
the resulting food shortages and malnutrition. It 
needs significant investment as part of a sustained 
global strategy, supported by the entire international 
community, to ensure the economic progress that is 
vital for its stabilization and its deliverance from the 
clutches of violence.

Terrorism in Africa affects not only the Sahel, but 
also the Horn of Africa. It struck the Kenyan people on 
23 September in the form of the bloody and murderous 
attack on the Westgate Mall in Nairobi. I should like to 
take this opportunity to express my condolences to the 
Government of Kenya.

The populations in the Central African Republic 
are, tragically, experiencing an unprecedented level 
of violence. The Niger calls for an international 
intervention, as in Mali in January 2013, to put an end 
to the martyrdom of the people of the Central African 
Republic.

With respect to Palestine, it is heartbreaking to 
think that in today’s world, so characterized by highly 
sophisticated technology and so imbued with modern 
values, a people could be deprived of its most elementary 
rights. The Niger is hopeful that the current initiative of 
the United States Government will be successful and 
will lead to the establishment of a sovereign Palestinian 
State beside and in harmonious coexistence with Israel.

What is happening in Syria is a veritable tragedy, 
even in this topsy-turvy world. A millennial civilization 
is crumbling before our eyes. We condemn the use of 
chemical weapons, as occurred on 21 August, and call 
upon the United Nations to reach a political solution at 
the upcoming “Geneva II” conference.

For a number of decades now, the Cuban population 
has endured a trade, economic and financial embargo. 
We call for the lifting of that embargo.

In conclusion, I express my fervent hope that our 
deliberations will help advance the cause of peace, 
security and progress throughout the world.

